UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-1995


PETER G. BROOKS,

                Plaintiff - Appellant,

          v.

AGUSTIN TEODORO TRIGUERO, d/b/a Argentimports, trading as
Taft Auto Service,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:08-cv-03153-DKC)


Submitted:   May 20, 2010                     Decided:   May 24, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Stephen Rothman, Rockville, Maryland, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Peter    G.    Brooks    appeals    the    district         court’s    order

dismissing his civil action based on res judicata.                             We have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm    for   the        reasons   stated      by    the    district       court.

Brooks v. Triguero, No. 8:08-cv-03153-DKC (D. Md. July 10 & 28,

2009).     We dispense with oral argument because the facts and

legal    contentions      are     adequately    presented         in   the    materials

before   the   court      and    argument     would   not    aid       the   decisional

process.

                                                                               AFFIRMED




                                          2